DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-6, 9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennen (US 6,154,173 A).
In regard to claim 1, Lennen discloses:
a receiving apparatus (30, Fig. 2), 
which has an antenna arrangement, wherein the antenna arrangement has at least one radio signal antenna for receiving radio signals (32, Fig. 2),  and 
also a first feed element and a second feed element (66, 68, Fig. 3), 
wherein the first feed element and the second feed element have different polarization-dependent sensitivities (col. 7, lines 1-20), 
wherein the antenna arrangement has a first radio signal line and a second radio signal line, wherein the first radio signal line is designed to provide a radio signal 
a signal processing apparatus (42, 44, 46, Fig. 2) designed to:
process the first radio received signal and the second radio received signal in sync with a synchronization signal (signal from 38 to 34 and 36, Fig. 2) in order to convert the first radio received signal and the second radio received signal into a first intermediate frequency signal and a second intermediate frequency signal (34, 36, Fig. 2), the synchronization signal preserving a signal propagation time difference between the first radio received signal and the second radio received signal (col. 6, lines 20-27) [where the propagation time difference is preserved since the conversion is synchronized between the two converters], 
process the first intermediate frequency signal and the second intermediate frequency signal in sync with a with a common clock signal (col. 6, lines 7-11; col. 8, line 66 to col. 9, line 1) in order to convert the first intermediate frequency signal and the second intermediate frequency signal into a first digital signal and a second digital signal (signal from 38 to 42 and 44, Fig. 2), the common clock signal preserving the signal propagation time difference (col. 6, lines 20-27) [where the propagation time difference is preserved since the conversion is synchronized between the two converters], and
determine a position of the radio receiver by performing a propagation time calculation for the first digital signal and the second digital signal based on 
In regard to claim 2, Lennen further discloses the first radio signal line and the second radio signal line are coupled to the at least one radio signal antenna (70 and 72 from 32, Fig. 2).
In regard to claim 4, Lennen further discloses the signal processing apparatus is connected downstream of the receiving apparatus, and the signal processing apparatus is supplied with the first radio received signal via the first radio signal line and is supplied with the second radio received signal via the second radio signal line (signal processing apparatus to the top of Fig. 2 receiving signals from the two radio signal lines which receive signals from the receiving apparatus including the antenna to the top, Fig. 2).
In regard to claim 5, Lennen further discloses the signal processing apparatus has antenna information about the polarization-dependent reception sensitivity of the first feed element and of the second feed element in order to use the first radio received signal and the second radio received signal to determine the polarization or polarization components of a radio signal received from the first feed element and the second feed element (col. 5, line 56 to col. 6, line 6; col. 10, lines 29-46).
claim 6, Lennen further discloses the signal processing apparatus is designed to use the antenna information to process the first radio received signal and the second radio received signal in order to distinguish whether the received radio signals were reflected and/or scattered before reception by the receiving apparatus (col. 9, line 56 to col. 10, line 46).
In regard to claim 9, Lennen further discloses the signal processing apparatus is designed to process the first radio received signal and the second radio received signal in sync (col. 6, lines 20-27; col. 8, line 56 to col. 9, line 14; col. 9, line 56 to col. 10, line 29).
In regard to claim 14, Lennen further discloses the signal processing apparatus is designed to measure the signal strength of the first radio received signal and of the second radio received signal (col. 3, line 61 to col. 4, line 3; col. 6, lines 20-37).
In regard to claim 15, Lennen further discloses the antenna arrangement has a multi-feed antenna designed to receive a plurality of radio signals having different polarizations and to provide the signal processing apparatus with a plurality of radio received signals (32, Fig. 2; col. 6, line 56 to col. 7, line 20).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennen, as applied to claim 1, above.
In regard to claim 10, Lennen further discloses:
a radio-frequency signal processor, that is connected downstream of the antenna arrangement and is connected upstream of the signal processing apparatus (34, 36, Fig. 2), 

the second radio received signal in amplified (col. 7, lines 26-27) fashion to the signal processing apparatus.
Lennen fails to disclose the first received signal and the second received signal are filtered.
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to filter received signals to pass frequencies in the desired frequency range and to block signals outside of the desired frequency range.
In regard to claim 11, Lennen further discloses:
an intermediate-frequency signal processor (34, 36, Fig. 2) [where the radio-frequency signal processor and the intermediate-frequency signal processor are integrated together, which is encompassed by the claim since child claim 12 recites it]
is connected downstream of the radio frequency signal processor (where the input of each RF/IF is an IF signal, therefore the IF portion of the RF/IF must be after the RF portion) and
is connected upstream of the signal processing apparatus (34, 36 before 42, 44, 46, Fig. 2), which intermediate-frequency signal processor is designed to process the first radio received signal and the second radio received signal in order to shift the frequency of the first radio received signal and of the second radio received signal and 
In regard to claim 12, Johnston further discloses the radio-frequency signal processor and the intermediate-frequency signal processor are integrated in the signal processing apparatus (10, Fig. 1, 30, Fig. 2; col. 5, lines 13-15 and 41-42) [where 10 and 30 both refer to the positioning receiver, Fig. 3 shows that a positioning receiver (30) includes all three recited components, and Fig. 1 shows the positioning receiver (10).integrated together].

Claim(s) 3, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennen, as applied to claims 11-12, above, and in further view of Johnston (US 2009/0204372 A1).
In regard to claim 3, Lennen further discloses the first radio signal line and the second radio signal line are coupled to a single signal antenna (70 and 72 from 32, Fig. 2).
Lennen fails to disclose the at least one radio signal antenna has a first radio signal antenna and a second radio signal antenna, wherein the first radio signal line is coupled to the first radio signal antenna, and wherein the second radio signal line is coupled to the second radio signal antenna.
Johnston further teaches the alternatives (1) at least one radio signal antenna has a first radio signal antenna and a second radio signal antenna, wherein the first radio signal line is coupled to the first radio signal antenna, and wherein the second radio signal line is coupled to the second radio signal antenna (Fig. 6; Fig. 12) [where 
Thus, these two elements were art-recognized equivalents at the time of the invention.  One of ordinary skill in the art would have found it obvious before the effective filing date of the invention to substitute two radio signal antennas feeding the two radio signal lines for the single radio signal antenna feeding the two radio signal lines of Lennen.  Additionally, this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for receiving radio signals and routing them to signal lines by polarization, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of receiving the radio signals and routing them to signal lines by polarization.
In regard to claims 13 and 16, Lennen further discloses:
the first radio received signal and the second radio received signal each have a separate radio-frequency signal processor (34, 36, Fig. 2); 

the processing of the first radio received signal and the second radio received signal by the signal processors and the processing of the first radio received signal and the second radio received signal by the intermediate-frequency signal processors is in sync (col. 6, lines 20-27).
Lennen fails to disclose each radio-frequency signal processor is separate from each intermediate-frequency signal processor.
Johnston teaches a radio receiver with each radio-frequency signal processor is separate from each intermediate-frequency signal processor (Fig. 12B) [where there are separate radio-frequency signal processors for each radio received signal (LNA & filter & preamp) and separate intermediate-frequency signal processors for each radio received signal and from the radio-frequency signal processors (Mixer, Analog IF amp and filters, Analog to digital converter).
Replacing the combined IF/RF signal processors with separate IF and RF signal processors is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for processing IF and RF signals, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of processing the IF and RF signals.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennen, as applied to claim 1, above, and further in view of Parkinson (Global Positioning System: Theory and Applications, Volume I).
In regard to claim 7, Lennen further discloses performing a propagation time calculation (col. 2, lines 3-43) [where the performing of a propagation time calculation is to acquire and track a GPS satellite (col. 2, lines 3-4) and multiple satellites are being received from (Fig. 1; col. 5, line 19-23), and where a pseudorange measurement is used to obtain position information of the radio receiver (col. 11, line 4)].
Lennen fails to explicitly disclose the signal processing apparatus is designed to split the first radio received signal and the second radio received signal into a plurality of digital signals and to perform a propagation time calculation for the plurality of digital signals in order to obtain position information for the radio receiver. 
Parkinson teaches that a GPS signal processing apparatus splits a radio received signal into a plurality of digital signals (Fig. 2, p. 247) [where each signal of the N signals is for a different GPS satellite].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination for each of the first radio signal and the second radio signal in order to implement the processing of the signals from multiple satellites in the receiver of Lennen.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being the processing of the signals from multiple satellites is implemented.

In regard to claim 8, Lennen further discloses the signal processing apparatus is designed to generate final position information from the position information by a temporal shift of a signal (col. 2, lines 3-43) [i.e. the propagation time of the signal from the satellite to the receiver].
In the combination, this would be done for each individual digital signals from the plurality of digital signals to determine multiple pseudoranges from the multiple satellites to determine the position information from the multiple pseudoranges.


The following reference(s) is/are also found relevant:
	Kunysz (US 5,995,044 A), which teaches a receiver with an antenna arrangement with different polarization-dependent sensitivities for distinguishing whether the received radio signals were reflected and/or scattered before reception by the receiving apparatus (Fig. 1).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.



Response to Arguments
Applicant’s arguments on p. 6-8, with respect to the 35 USC 112 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 6-8, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues "Applicant's receiver then uses this preserved propagation time difference to adjust propagation time calculations at a later time to accurately compute position (see page 6 lines 24-29 and page 8 lines 5-13 of Applicant's specification).".  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adjusting propagation time calculations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is also unclear where this argued feature  (i.e., adjusting propagation time calculations) is present in the portion of the disclosure that applicant cites.
Applicant argues "Although Lennen mentions the use of a frequency synthesizer 38, there is no teaching that frequency synthesizer 38 would be used to preserve of the propagation time difference which would then be used by the processor to determine propagation times.".  However, Lennen discloses synchronizing the channels of the receiver (col. 6, lines 20-27), where the propagation time difference is preserved since the conversion in the channels are synchronized together.


	Conclusion
Applicant's amendment of 1-27-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648
                                                                                                                                                                                                  



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648